OPINION — AG — THE LATER ENACTMENT OF HOUSE BILL NO. 892 WHICH AMENDS 62 Ohio St. 1965 Supp., 348.1 [62-348.1], DOES NOT REPEAL IN ANY MANNER THE PROVISIONS OF 62 Ohio St. 1965 Supp., 562 [62-562], ALLOWING A CITY, TOWN OR MUNICIPALITY TO INVEST SURPLUS SINKING FUNDS AND DEPOSIT THE INCOME FROM THE INVESTMENT TO THE CREDIT OF THE GENERAL FUND OF SAID CITY, TOWN OR MUNICIPALITY. (SAM HELLMAN) FILENAME: m0001002 SENATOR JACK SHORT ATTORNEY GENERAL OF OKLAHOMA — OPINION AUGUST 23, 1967 OPINION — AG — THE LATER ENACTMENT OF HOUSE BILL NO. 892 WHICH AMENDS 62 Ohio St. 1965 Supp., 348.1 [62-348.1], DOES NOT REPEAL IN ANY MANNER THE PROVISIONS OF 62 Ohio St. 1965 Supp., 562 [62-562], ALLOWING A CITY, TOWN OR MUNICIPALITY TO INVEST SURPLUS SINKING FUNDS AND DEPOSIT THE INCOME FROM THE INVESTMENT TO THE CREDIT OF THE GENERAL FUND OF SAID CITY, TOWN OR MUNICIPALITY. (SAM HELLMAN)